Title: From John Adams to John Giles, 14 September 1812
From: Adams, John
To: Giles, John



Reverend Sir
Quincy Septr. 14. 1812

Be pleased to accept my thanks for two ingenious discourses on the national Fast. They are in a Strain, So different from Some that I have heard and many that I have read, that they have given me pleasure as well as profit.
I can find no legitimate Authority in Christianity, either by precept or Example for the Priests to tell their People from the Pulpit, that their Rulers are Atheists, Deists, Infidels Sold to France, Slaves of Napoleon, corrupt, hypocritical, tyrannical &c especially if this is Said without Proof, and more especially if it be Said contrary to truth. And it is really afflicting, to hear quoted as Authorities for Such misrepresentations, Breisted, and Walsh or the Boston Gazette or Repertory, or their libellous Writers of Pamphlets. Having myself Suffered under Such Sacerdotal Billingsgate as well as gazette and Pamphlet Billingsgate during my own Administration I am the best qualified to detest it, under this rison.
You must allow me a little personal Self gratification in Saying, that I had the honor of preaching to the Archbishop of Canterbury in his Palace or Castle at Lambeth more than five and twenty years ago, your doctrine of the universal right of Conscience, and all that you have Said concerning Tolleration and Intolleration. In maintaining this Doctrine I wish you Success.
I am, Sir, your obliged humble / Servant

John Adams.